Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000809
                                                         16-FEB-2018
                                                         01:42 PM



                           SCWC-16-0000809

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

                       JAMEEL RICHARD DOWLING,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-16-0000809; FC-CR NOS. 15-1-2075, 15-1-2087 AND
                            16-1-1608)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Jameel Richard Dowling’s

application for writ of certiorari filed on January 2, 2018, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, February 16, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson